
	

113 HR 5450 IH: Expatriate Terrorists Act
U.S. House of Representatives
2014-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5450
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2014
			Mr. Royce introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend section 349 of the Immigration and Nationality Act to deem specified activities in support
			 of terrorism as renunciation of United States nationality, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Expatriate Terrorists Act.
		2.Loss of nationality due to support of terrorism
			(a)In generalSection 349(a) of the Immigration and Nationality Act (8 U.S.C. 1481(a)) is amended—
				(1)in paragraph (1), by striking or at the end;
				(2)in paragraph (2)—
					(A)by striking or a political subdivision thereof and inserting , a political subdivision thereof, or a designated foreign terrorist organization; and
					(B)by striking or at the end;
					(3)in paragraph (3)—
					(A)in the matter preceding subparagraph (A), by striking if and inserting or a designated foreign terrorist organization if—;
					(B)in subparagraph (A), by striking , or and inserting or intentionally targeting nationals of the United States for acts of terror; or; and
					(C)in subparagraph (B), by striking or at the end;
					(4)by redesignating paragraphs (4), (5), (6), and (7) as paragraphs (5), (6), (7), and (8),
			 respectively;
				(5)by inserting after paragraph (3) the following:
					
						(4)becoming a member of, or providing training or material assistance to, any designated foreign
			 terrorist organization that such person knows, or has reason to know—
							(A)will engage in hostilities against the United States; or
							(B)will commit acts of terror against the United States or nationals of the United States;;
				(6)in paragraph (5), as redesignated—
					(A)in subparagraph (A), by striking he and inserting the person knowingly; and
					(B)in subparagraph (B), by striking allegiance is required; or and inserting allegiance to the foreign state or political subdivision is required;; and
					(7)in paragraph (6), as redesignated, by striking or at the end.
				(b)Technical amendmentsSection 351 of the Immigration and Nationality Act (8 U.S.C. 1483) is amended—
				(1)in subsection (a), by striking (6) and (7) and inserting (7) and (8); and
				(2)in subsection (b), by striking (5) and inserting (6).
				
